

SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT


This Second Amendment to Loan and Security Agreement (this “Amendment”) is
entered into as of April 28, 2020, by and between WESTERN ALLIANCE BANK, an
Arizona corporation (“Bank”) and EKSO BIONICS HOLDINGS, INC., a Nevada
corporation (“Parent”), and EKSO BIONICS, INC., a Delaware corporation (“Ekso”)
(individually and collectively, jointly and severally, “Borrower”).


RECITALS


Borrower and Bank are parties to that certain Loan and Security Agreement dated
as of December 30, 2016, including by that certain First Amendment to Loan and
Security Agreement dated as of August 3, 2017, as amended from time to time (the
“Agreement”). The parties desire to amend the Agreement in accordance with the
terms of this Amendment.


NOW, THEREFORE, the parties agree as follows:


1.The defined term “Monthly Cash Burn” in Section 1.1 of the Agreement hereby is
deleted in its
entirety.


2.The following defined term in Section 1.1 of the Agreement hereby is added in
its entirety as
follows:


“Second Amendment Effective Date” means April 28, 2020.


3.Section 2.2(b) of the Agreement hereby is amended and restated in its entirety
to read as
follows:


“(b) Repayment. Borrower shall make monthly payments of interest only, in
arrears, commencing on the first (1st) Payment Date following the Funding Date
of each Term Loan, and continuing on the Payment Date of each successive month
thereafter through and including the Payment Date immediately preceding the
Amortization Date. Borrower agrees to pay, on the Funding Date of each Term
Loan, any initial partial monthly interest payment otherwise due for the period
between the Funding Date of such Term Loan and the first Payment Date thereof.
Commencing on the Amortization Date, and continuing on the Payment Date of each
month thereafter, Borrower shall make equal monthly payments of principal,
together with applicable interest, in arrears, to Bank, as calculated by Bank
(which calculations shall be deemed correct absent manifest error) based upon:
(1) the amount of such Term Loan, (2) the effective rate of interest, as
determined in Section 2.4(a), and (3) a repayment schedule equal to
(i) if the Amortization Date is February 1, 2018, thirty-six (36) months and
(ii) if the Amortization Date is August 1, 2018, thirty (30) months; provided,
however, Borrower’s Term Loan principal payments due on May 1, 2020, June 1,
2020, and July 1, 2020 (the “Deferred Principal Payments”) shall be deferred and
on August 1, 2020, the outstanding principal balance of the Term Loans,
including the Deferred Principal Payments, shall re-amortize and commencing on
August 1, 2020 and continuing on the Payment Date of each month thereafter,
Borrower shall make equal monthly payments of principal, together with
applicable interest, in arrears, to Bank, as calculated by Bank (which
calculations shall be deemed correct absent manifest error) based upon: (1) the
amount of such Term Loan, (2) the effective rate of interest, as determined in
Section 2.4(a), and (3) a repayment schedule equal to (i) six (6) months. All
unpaid principal and accrued and unpaid interest with respect to each Term Loan
is due and payable in full on the Term Loan Maturity Date. Each Term Loan may
only be prepaid in accordance with Sections 2.2(c) and 2.2(d).”


4.Section 6.8 of the Agreement hereby is amended and restated in its entirety to
read as follows: “6.8 Minimum Liquidity. Borrower shall maintain at all times
unrestricted cash
image01.jpg [image01.jpg]-1-

--------------------------------------------------------------------------------




and cash equivalents in accounts maintained with Bank, in an amount equal to or
greater than the amount of the outstanding balance of the Term Loans.”


5.Exhibit C of the Agreement hereby is replaced in its entirety by Exhibit C
attached hereto.


6.No course of dealing on the part of Bank or its officers, nor any failure or
delay in the exercise of any right by Bank, shall operate as a waiver thereof,
and any single or partial exercise of any such right shall not preclude any
later exercise of any such right. Bank’s failure at any time to require strict
performance by Borrower of any provision shall not affect any right of Bank
thereafter to demand strict compliance and performance. Any suspension or waiver
of a right must be in writing signed by an officer of Bank.


7.Unless otherwise defined, all initially capitalized terms in this Amendment
shall be as defined in the Agreement. The Agreement, as amended hereby, shall be
and remain in full force and effect in accordance with its respective terms and
hereby is ratified and confirmed in all respects. Except as expressly set forth
herein, the execution, delivery, and performance of this Amendment shall not
operate as a waiver of, or as an amendment of, any right, power, or remedy of
Bank under the Agreement, as in effect prior to the date hereof.


8.Borrower represents and warrants that the Representations and Warranties
contained in the Agreement are true and correct as of the date of this
Amendment, and that no Event of Default has occurred and is continuing.


9.As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank, the following:


a.this Amendment, duly executed by Borrower;


b.an Officer’s Certificate with respect to incumbency and resolutions
authorizing the execution and delivery of this Amendment, duly executed by each
Borrower;


c.all reasonable Bank Expenses incurred through the date of this Amendment,
which may be debited from any of Borrower's accounts; and


d.such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.


10.This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument.


[Balance of Page Intentionally Left Blank]


























-2-



--------------------------------------------------------------------------------












































--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above
written.






EKSO BIONICS HOLDINGS, INC.


By:  /s/ John F. Glenn 


Name:  John F. Glenn


Title: CFO  






EKSO BIONICS, INC.


By:  /s/ John F. Glenn 


Name:   John F. Glenn


Title: CFO  






WESTERN ALLIANCE BANK, an Arizona Corporation


By:  /s/ Bill Wickline 


Name: Bill Wickline  


Title: Head of Life Sciences 































--------------------------------------------------------------------------------















[Signature Page to Second Amendment to Loan and Security Agreement]





--------------------------------------------------------------------------------




EXHIBIT C COMPLIANCE CERTIFICATE
TO: WESTERN ALLIANCE BANK, an Arizona corporation


FROM: EKSO BIONICS HOLDINGS, INC., for itself and on behalf of EKSO BIONICS,
INC.


The undersigned authorized officer of EKSO BIONICS HOLDINGS, INC., for itself
and on behalf of EKSO BIONICS, INC. hereby certifies that in accordance with the
terms and conditions of the Loan and Security Agreement between Borrower and
Bank (the “Agreement”), (i) Borrower is in complete compliance for the period
ending  with all required covenants except as noted below and (ii) all
representations and warranties of Borrower stated in the Agreement are true and
correct as of the date hereof. Attached herewith are the required documents
supporting the above certification. The Officer further certifies that these are
prepared in accordance with Generally Accepted Accounting Principles (GAAP) and
are consistently applied from one period to the next except as explained in an
accompanying letter or footnotes.


Please indicate compliance status by circling Yes/No under “Complies” column.


Reporting Covenant Required Complies


Annual financial statements (CPA Audited) FYE within 90 days Yes No







--------------------------------------------------------------------------------




Monthly financial statements and Compliance Certificate
Prior to each Credit Extension, and monthly within 30 days
Yes No





10K and 10Q (as applicable) Yes No





Annual operating budget, sales projections and operating plans approved by board
of directors
Annually no later than 30 days after the beginning of each fiscal year
Yes No







Deposit balances with Bank $  
Deposit balance outside Bank $  


Financial Covenant Required Actual Complies



Minimum Liquidity Cash equal to $  outstanding balance
of the Term Loan
Yes No





Comments Regarding Exceptions: See Attached.




Sincerely,










SIGNATURE




TITLE





--------------------------------------------------------------------------------








DATE



























































































--------------------------------------------------------------------------------




OFFICER’S CERTIFICATE




Borrower: EKSO BIONICS HOLDINGS, INC. Date: April 28, 2020




I, the undersigned Secretary or Assistant Secretary of EKSO BIONICS HOLDINGS,
INC. (the “Corporation”), HEREBY CERTIFY that the Corporation is organized and
existing under and by virtue of the laws of the State of Nevada.


I FURTHER CERTIFY that attached hereto as Attachments A and B are true and
complete copies of the Articles of Incorporation, as amended, and the Restated
Bylaws of the Corporation, each of which is in full force and effect on the date
hereof.


I FURTHER CERTIFY that at a meeting of the Directors of the Corporation, duly
called and held, at which a quorum was present and voting (or by other duly
authorized corporate action in lieu of a meeting), the following resolutions
(the “Resolutions”) were adopted.


BE IT RESOLVED, that any one (1) of the following named officers, employees, or
agents of this Corporation, whose actual signatures are shown below:


NAMES POSITION ACTUAL SIGNATURES
John F. Glenn  CFO  /s/ John F. Glenn
Jack Peurach  CEO  /s/ Jack Peurach




acting for and on behalf of this Corporation and as its act and deed be, and
they hereby are, authorized and empowered:


Borrow Money. To borrow from time to time from Western Alliance Bank, an Arizona
corporation (“Bank”), on such terms as may be agreed upon between the officers,
employees, or agents of the Corporation and Bank, such sum or sums of money as
in their judgment should be borrowed, without limitation.


Execute Loan Documents. To execute and deliver to Bank that certain Loan and
Security Agreement dated as of the date hereof (the “Loan Agreement”) and any
other agreement entered into between Corporation and Bank in connection with the
Loan Agreement, including that certain First Amendment to Loan and Security
Agreement dated as of August 3, 2017 and that certain Second Amendment to Loan
and Security Agreement dated as of April 28, 2020, (collectively, with the Loan
Agreement, the “Loan Documents”), and also to execute and deliver to Bank one or
more renewals, extensions, modifications, refinancings, consolidations, or
substitutions for the Loan Documents, or any portion thereof.


Grant Security. To grant a security interest to Bank in the Collateral described
in the Loan Documents, which security interest shall secure all of the
Corporation’s Obligations, as described in the Loan Documents.


Negotiate Items. To draw, endorse, and discount with Bank all drafts, trade
acceptances, promissory notes, or other evidences of indebtedness payable to or
belonging to the Corporation or in which the Corporation may have an interest,
and either to receive cash for the same or to cause such proceeds to be credited
to the account of the Corporation with Bank, or to cause such other disposition
of the proceeds derived therefrom as they may deem advisable.


Further Acts. In the case of lines of credit, to designate additional or
alternate individuals as being authorized to request advances thereunder, and in
all cases, to do and perform such other acts and things, to pay any and all fees
and costs, and to execute and deliver such other documents and agreements as
they may in their





--------------------------------------------------------------------------------




discretion deem reasonably necessary or proper in order to carry into effect the
provisions of these Resolutions.


BE IT FURTHER RESOLVED, that any and all acts authorized pursuant to these
resolutions and performed prior to the passage of these resolutions are hereby
ratified and approved, that these Resolutions shall remain in full force and
effect and Bank may rely on these Resolutions until written notice of their
revocation shall have been delivered to and received by Bank. Any such notice
shall not affect any of the Corporation’s agreements or commitments in effect at
the time notice is given.


I FURTHER CERTIFY that the officers, employees, and agents named above are duly
elected, appointed, or employed by or for the Corporation, as the case may be,
and occupy the positions set forth opposite their respective names; that the
foregoing Resolutions now stand of record on the books of the Corporation; and
that the Resolutions are in full force and effect and have not been modified or
revoked in any manner whatsoever.


IN WITNESS WHEREOF, I have hereunto set my hand on April 28, 2020 and attest
that the signatures set opposite the names listed above are their genuine
signatures.


CERTIFIED AND ATTESTED BY:




X /s/ John F. Glenn 
Secretary or Assistant Secretary* of Borrower


*if Borrower does not have a Secretary or Assistant Secretary, then another
Officer may sign, so long as such Officer is not the sole Officer who has
provided an incumbency signature above









--------------------------------------------------------------------------------




ATTACHMENT A ARTICLES OF INCORPORATION





--------------------------------------------------------------------------------




ATTACHMENT B BYLAWS OF THE CORPORATION





--------------------------------------------------------------------------------




OFFICER’S CERTIFICATE




Borrower: EKSO BIONICS, INC. Date: April 28, 2020


I, the undersigned Secretary or Assistant Secretary of EKSO BIONICS, INC. (the
“Corporation”), HEREBY CERTIFY that the Corporation is organized and existing
under and by virtue of the laws of the State of Delaware.


I FURTHER CERTIFY that attached hereto as Attachments A and B are true and
complete copies of the Certificate of Incorporation, as amended, and the
Restated Bylaws of the Corporation, each of which is in full force and effect on
the date hereof.


I FURTHER CERTIFY that at a meeting of the Directors of the Corporation, duly
called and held, at which a quorum was present and voting (or by other duly
authorized corporate action in lieu of a meeting), the following resolutions
(the “Resolutions”) were adopted.


BE IT RESOLVED, that any one (1) of the following named officers, employees, or
agents of this Corporation, whose actual signatures are shown below:




NAMES POSITION ACTUAL SIGNATURES
John F. Glenn  CFO  /s/ John F. Glenn
Jack Peurach  CEO  /s/ Jack Peurach




acting for and on behalf of this Corporation and as its act and deed be, and
they hereby are, authorized and empowered:


Borrow Money. To borrow from time to time from Western Alliance Bank, an Arizona
corporation (“Bank”), on such terms as may be agreed upon between the officers,
employees, or agents of the Corporation and Bank, such sum or sums of money as
in their judgment should be borrowed, without limitation.


Execute Loan Documents. To execute and deliver to Bank that certain Loan and
Security Agreement dated as of the date hereof (the “Loan Agreement”) and any
other agreement entered into between Corporation and Bank in connection with the
Loan Agreement, including that certain First Amendment to Loan and Security
Agreement dated as of August 3, 2017 and that certain Second Amendment to Loan
and Security Agreement dated as of April 28, 2020, (collectively, with the Loan
Agreement, the “Loan Documents”), and also to execute and deliver to Bank one or
more renewals, extensions, modifications, refinancings, consolidations, or
substitutions for the Loan Documents, or any portion thereof.


Grant Security. To grant a security interest to Bank in the Collateral described
in the Loan Documents, which security interest shall secure all of the
Corporation’s Obligations, as described in the Loan Documents.


Negotiate Items. To draw, endorse, and discount with Bank all drafts, trade
acceptances, promissory notes, or other evidences of indebtedness payable to or
belonging to the Corporation or in which the Corporation may have an interest,
and either to receive cash for the same or to cause such proceeds to be credited
to the account of the Corporation with Bank, or to cause such other disposition
of


image11.jpg [image11.jpg]



--------------------------------------------------------------------------------




the proceeds derived therefrom as they may deem advisable.


Further Acts. In the case of lines of credit, to designate additional or
alternate individuals as being authorized to request advances thereunder, and in
all cases, to do and perform such other acts and things, to pay any and all fees
and costs, and to execute and deliver such other documents and agreements as
they may in their discretion deem reasonably necessary or proper in order to
carry into effect the provisions of these Resolutions.


BE IT FURTHER RESOLVED, that any and all acts authorized pursuant to these
resolutions and performed prior to the passage of these resolutions are hereby
ratified and approved, that these Resolutions shall remain in full force and
effect and Bank may rely on these Resolutions until written notice of their
revocation shall have been delivered to and received by Bank. Any such notice
shall not affect any of the Corporation’s agreements or commitments in effect at
the time notice is given.


I FURTHER CERTIFY that the officers, employees, and agents named above are duly
elected, appointed, or employed by or for the Corporation, as the case may be,
and occupy the positions set forth opposite their respective names; that the
foregoing Resolutions now stand of record on the books of the Corporation; and
that the Resolutions are in full force and effect and have not been modified or
revoked in any manner whatsoever.


IN WITNESS WHEREOF, I have hereunto set my hand on April 28, 2020 and attest
that the signatures set opposite the names listed above are their genuine
signatures.


CERTIFIED AND ATTESTED BY:




X /s/ John F. Glenn 
Secretary or Assistant Secretary* of Borrower


*if Borrower does not have a Secretary or Assistant Secretary, then another
Officer may sign, so long as such Officer is not the sole Officer who has
provided an incumbency signature above




image11.jpg [image11.jpg]



--------------------------------------------------------------------------------




ATTACHMENT A CERTIFICATE OF INCORPORATION












































        
        
image21.jpg [image21.jpg]



--------------------------------------------------------------------------------




ATTACHMENT B BYLAWS OF THE CORPORATION
image31.jpg [image31.jpg]

